Citation Nr: 1231935	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that denied reopening the Veteran's claim for entitlement to service connection for a lumbar spine disorder.  

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in July 2007; a transcript of that hearing is of record.  In September 2007, the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge at the RO.  The Veteran withdrew this request in December 2008.  38 C.F.R. § 20.704. 

In an October 2010 decision, the Board reopened the claim of entitlement to service connection for osteoarthritis of the spine and remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and readjudication. 

In May 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  After receiving the completed VHA medical opinion in June 2012, the Veteran and his representative had an opportunity to comment upon the VHA opinion and to offer argument and additional evidence.  The Veteran's representative filed a response in September 2012.  In Padgett v. Nicholson, 19 Vet. App. 84 (2005), the Court found that the Board has the authority to obtain and consider expert medical opinions in compliance with 38 U.S.C.A. § 7109(a) without remanding the case for initial RO consideration of such evidence, and without obtaining a waiver of such consideration from the appellant.  38 C.F.R. § 20.1304 (2011).  Thus, the Board will proceed to a decision on the merits on the claim of entitlement to service connection for osteoarthritis of the lumbar spine.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDING OF FACT

Evidence of record does not demonstrate that osteoarthritis of the lumbar spine had its onset in service; and, the competent and credible evidence fails to establish that the Veteran's claimed lumbar spine disorder is the result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Osteoarthritis of the lumbar spine was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the service connection issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran was notified by the RO via a letter dated in May 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in July 2006.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, and VA and private treatment records.  The Veteran submitted private treatment records as well as multiple written statements from himself and his family members discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his service connection claims.

In June 2008, VA was informed that records from the Social Security Administration (SSA) had been destroyed.  In a July 2008 memorandum, the RO made a formal finding that records from SSA were unavailable for review.  In making a formal finding regarding the unavailability of those records, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  The Veteran was informed of the contents of that memorandum in a July 2008 letter from the RO.    

The RO also tried to obtain deck logs of the USS Samuel Roberts dated from June to August 1969.  In August 2007, the National Archives and Records Administration (NARA) returned a negative reply.  In a July 2008 memorandum, the RO made a formal finding that records from NARA were unavailable for review.  The Veteran was informed of the contents of that memorandum in a July 2008 letter from the RO.    

In addition, VA examination with respect to the service connection claim on appeal was obtained in November 2010 and the Board obtained a VHA medical opinion in June 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VHA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In particular, the examiner also considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for osteoarthritis of the lumbar spine, contending that an in-service back injury caused his current condition.	

The Veteran's DD Form 214 listed his military occupational specialty (MOS) as BM (Boatswain's Mate) during his period of active service from March 1968 to November 1969.  He also submitted a copy of his in-service name tag which listed his MOS as MMFN (Machinist Mate Fireman).  His service treatment records are void of any complaint, treatment, or diagnosis of a lumbar spine injury or disorder.  

Post-service private treatment records dated from July 2003 to August 2004 showed complaints of severe low back pain with occasional radiating pain to the legs and revealed assessments of low back pain and mild osteoarthritis.  Lumbar spine CT scan and X-ray reports dated during that time period showed findings of degenerative arthritis of the lumbar spine, diffuse osteoarthritis, degenerative disc disease, mild degenerative joint disease of the lumbosacral spine, diffuse facet arthropathy, spinal stenosis, mild narrowing of the neural foramina, and broad-based disc bulges.   

In a March 2006 statement, a private physician, T. A. J., M. D., advised that the Veteran had sustained a back injury sometime in the 1960's that led to a progressive low back pain syndrome with chronic low back pain issues.  He noted that a previous 2004 CT scan of the lumbar spine showed moderately severe spinal stenosis, which was felt to be the origin of the Veteran's progressive low back pain and resulted from a low back injury in the 1960's.  However, the Board notes that this private physician did not provide any rationale or basis for his March 2006 medical opinion that the Veteran's present lumbar spine disorder resulted from a low back injury in the 1960's.  The weight of a medical opinion is diminished where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight). 

In July 2007, the Veteran submitted internet treatise evidence concerning research and copying of ships' deck logs.  In a July 2007 deferred rating decision, it was indicated that the Veteran had contended that there must be some sort of paper trail showing he was put on light duty for two weeks while assigned to the USS Samuel Roberts.

In a November 2010 VA spine examination report, the examiner diagnosed lumbar disk disease and spinal stenosis.  After reviewing the claims file and examining the Veteran, the examiner found that there was no medical documentation supporting a lumbar condition occurred during active duty, within one year of active duty, or was otherwise related to active service.  It was specifically indicated that he had no opinion as to the veracity of the private communications (to include lay statements of record as well as the March 2006 private physician opinion) regarding the origin or ongoing back problems of the Veteran.  He further indicated that he could not offer an opinion without resorting to mere speculation as to whether the alleged event occurred or aggravated during active duty from 1968 to 1969, as there was no medical documentation showing a lumbar injury or aggravation of a lumbar injury during service.  

The Board has determined that the November 2010 VA examiner's medical opinion was also inadequate.  As an initial matter, he failed to properly consider the Veteran's credible lay assertions concerning onset or continuity of his claimed lumbar spine disorder when in drafting his medical opinion.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  In addition, he further indicated that he could not offer an opinion without resorting to mere speculation as to whether the alleged event occurred or was aggravated during active duty, as there was no medical documentation showing a lumbar injury or aggravation of a lumbar injury during service.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Id. 

In view of the conflicting and inadequate private and VA medical opinions discussed above, the Board sought an advisory medical opinion from VHA.  In a   May 2012 request for a VHA medical opinion, a VA neurosurgeon, was requested to determine whether it was as least likely as not (a 50 percent probability or greater) that any lumbar spine disorder had its onset in service or was otherwise casually related to the conceded in-service back injury credibly asserted by the Veteran.

In the June 2012 VHA medical opinion, the VA neurosurgeon detailed his comprehensive review of the Veteran's claims folder.  He opined that there was not a 50 percent probability or greater that any lumbar spine disorder had its onset in service or was otherwise casually related to the conceded in-service back injury credibly asserted by the Veteran.  The physician acknowledged the Veteran's assertions of an in-service back injury, the statements from a fellow serviceman and the Veteran's wife indicating that he had some back problems, the private physician statement from 2006 supporting his back injury in the 1960s, and the imaging studies indicating some evidence of lumbar spine degenerative changes.  However, he also highlighted that the asserted injury was not documented in the service treatment records, that there was no medical evidence between the time of discharge and March 2006, that one would have to question the expertise of the internal medicine doctor who authored the 2006 medical opinion, and that evidence of lumbar spine degenerative changes on imaging studies would not be unusual in anyone of the Veteran's stated age with or without pain.  

The VA neurosurgeon opined that the changes that were evident on the imaging studies were probably the result of normal aging, indicating that there was nothing that would make him conclude that an undocumented back injury in the 1960s played any part in the Veteran's present complaints of back pain.  He concluded that without documented records from the Veteran's time in active duty and with no other records other than comments from a friend and a former wife as well as from a physician who does not specialize in spine care there was nothing to support the claim that he had a significant back injury that was the cause of any present disability related to his back. 

In multiple written statements as well as during a July 2007 hearing transcript of record, the Veteran has asserted that he suffered a back injury during active duty.  He consistently indicated that he twisted his back when lifting/removing an air injector evaporator and received two weeks of rehabilitative care/light duty during service.  The Veteran has further indicated that his back had caused him problems since that injury.  In a September 2004 statement, a fellow serviceman who worked in the engine room with the Veteran corroborated his assertions, reporting that the Veteran had complained of back pain after handling a heavy air ejector condenser.  He further commented that the Veteran sought treatment from the corpsman on several occasions and received pain pills, a week of bed rest, and a week of light duty for straining his back.  In a February 2006 statement, the Veteran's former spouse detailed that he had suffered from back problems from 1972 to 1995.  She recalled that he was unable to work, slept on the floor, had hunched posture, and wore braces due to problems with his back during their marriage. 

As an initial matter, the Board notes that the post-service private and VA evidence of record did reflect findings of a present lumbar spine disorder.  Shedden element (1) is therefore met.

In giving due consideration to the circumstances, conditions, or hardships of his service under 38 U.S.C.A. § 1154(a), in-service incurrence of injury is met as to the claimed lumbar spine disorder.  In multiple written statements as well as during a July 2007 hearing transcript of record, the Veteran has also credibly asserted that he suffered a back injury during active duty.  He consistently indicated that he twisted his back when lifting/removing an air injector evaporator and received two weeks of rehabilitative care/light duty during service.  As such, the Board considers the Veteran's statements to be credible as they are facially plausible and internally consistent.  Caluza v. Brown, 7 Vet. App. 498 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the Board finds that the evidence establishes that the Veteran incurrence of back injury in service, Shedden element (2) is satisfied as to this claim.  

A finding of a nexus between the Veteran's current lumbar spine disorder and the credibly asserted in-service back injury is still needed to satisfy Shedden element (3).  As discussed above in detail, multiple conflicting medical opinions have been associated with the record.  However, the Board finds the most probative evidence of record to be the medical opinion rendered by the VA physician in the June 2012 VHA medical opinion.  The physician had the benefit of reviewing the entire claims file, to include the service treatment records and all post-service lay and medical evidence.  Based on such review and after discussing in detail all pertinent lay assertions and medical findings of record, he provided a clear opinion that there was not a 50 percent probability or greater that any lumbar spine disorder had its onset in service or was otherwise casually related to the conceded in-service back injury credibly asserted by the Veteran.  His conclusion that there was nothing to support the claim that the Veteran had a significant back injury that was the cause of any present disability related to his back was buttressed by a thorough and well-reasoned rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  

The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's present lumbar spine disorder was incurred due to an injury during active service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

While he is not competent to diagnose a lumbar spine disorder, the Veteran is competent to describe his in-service recollections of lumbar spine symptomatology as well as his current manifestations of lumbar spine symptomatology because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, to the extent that the Veteran and his former spouse have contended that he has experienced lumbar spine symptomatology since service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran and his former spouse's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

In this case, the Board emphasizes the multi-year gap between discharge from active duty service in 1969 and initial reported symptoms and diagnosis in 2003, over 30 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2004, over 30 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board therefore finds that the statements from the Veteran, his former spouse, and his fellow serviceman, made in connection with his pending claim for VA benefits, that he has had a lumbar spine disorder since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of lumbar spine symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board accords the Veteran's statements regarding the etiology of the claimed lumbar disorder no probative value as he is not competent to opine on such complex medical questions.  These assertions are not found to be credible as they are inconsistent with the probative medical evidence of record discussed at length above.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Thus, the Board assigns no probative value to the Veteran's purported assertions of a causal connection between each of his claimed lumbar spine disorder and service.  

For the foregoing reasons, the claim of entitlement to service connection for osteoarthritis of the lumbar spine must be denied.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for osteoarthritis of the lumbar spine is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


